DETAILED ACTION
1.	This office action in response to communication filed on 08/04/2021. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berge et al. Pub. No. 2007/0061546.
Regarding claim 1, Fig. 24 of Berge et al. discloses a device for compacting (Fig. 13) compressed (Key Entry 1 and Key Entry 2 in Fig. 13 )  and uncompressed (Key Entry 3 and Key Entry 4)  data blocks   into an output buffer (Fig. 13 physical page;  paragraph 0060 disclosed “the physical page is contained in an output buffer area of volatile memory before being stored in the physical page”), comprising: an interface (534); the output buffer (Fig. 13 physical page;  paragraph 0060 the physical page is contained in an output buffer area of volatile memory before being stored in the physical page); and a processor (522) coupled to the interface (534) and the output buffer (Fig. 3  physical page;  paragraph 0060 disclosed “the physical page is contained in an output buffer area of volatile memory before being stored in the physical page”), and wherein the processor (522) is configured to: obtain a set of input data blocks (Fig. 12) comprising at least one of a compressed data block (Fig. 12 Key Entry 1 and Key Entry2) and an uncompressed data block (Fig. 12 and 13 for disclose the plurality of uncompressed Key Entry 3 and Key Entry4 ); compact (compact of Fig. 13 in respect to Fig. 12) the compressed data blocks 
Regarding claim 2. The device according to claim 1, Fig. 13 further discloses further discloses wherein the processor (522 in Fig. 24) is further configured to determine an upper limit in bytes (step 102 and step 104 in Fig. 6A) for a compressed data block (Compressed Key Entry 1 and Key Entry 2) to be compacted into the output buffer (280), based on the output buffer size (size of Fig. 13), the size of the compressed data block (Compressed Key Entry 1 and Key Entry 2), and a header size (size of Header 282) of the compressed data block (Compressed Key Entry 1 and Key Entry 2).  
Regarding claim 3. The device according to claim 1, Fig. 10 further discloses wherein the processor (522 in Fig. 24) is further configured to obtain an input data block (200), compress (210) the obtained input data block (200) based on a predefined compression ratio (paragraph 0178 discloses 
Regarding claim 4. The device according to claim 3, Fig. 6A further discloses wherein in response to the size of the compressed data block (CDT) being less than the grain unit of output buffer (102), the processor (522 in Fig. 24) is further configured to perform a copy-add of the compressed data (see Fig. disclosed a copy of “BCDE” represented by 4 2 in compressed data 210) into a separate output buffer (separate of Key Entry 1 and Key Entry2 Key  from butter of 166 in Fig. 14) being associated to the compressed data blocks (Key Entry 1 and Key Entry 2 in Fig. 13) having a size smaller than the grain unit (size of Physical Page 280 in Fig. 13), wherein the grain unit (280 in Fig. 13) is representative of granularity of a memory storage (Fig. 9 physical page;  paragraph 0060 disclosed “the physical page is contained in an output buffer area of volatile memory before being stored in the physical page”).  
Regarding claim 5. The device according to claim 1, Fig. 13 further discloses wherein the first predefined region (1284) is the beginning of the output buffer (280), and wherein the compressed data blocks (Compressed Key Entry 1 and Key Entry 2) are sequentially compacted from the beginning of the output buffer (beginning 280) growing toward the end of the output buffer (end of 280).  
Regarding claim 6. The device according to claim 5, Fig. 13 further discloses wherein the compaction (compact of physical page 280) of the compressed data blocks (Compressed Key Entry 1 and Key Entry 2) into the output buffer is gapless (gapless of Key Entry 1 and Key Entry 2 in Fig. 13) and/or independent from the grain unit of the output buffer (280).  
Regarding claim7. The device according to claim 1, Fig. 13 further discloses wherein the second predefined region (286, 284) is the end (284 is the end of data region) of the output buffer (280), and wherein the uncompressed data blocks (Key Entry 3 and Key Entry 4 ) are sequentially compacted (sequence compacted of Key Entry 3 and Key Entry 4) from the end (Key Entry 4 is the end of data 
Regarding claim 8. The device according to claim 7, Fig. 13 further discloses wherein the compaction of the uncompressed data blocks (Key Entry 3 and Key Entry 4) into the output buffer (280) is arranged based on the grain unit (size of Physical Page 260) of the output buffer (280).  
Regarding claim 9. The device according to claim 1, Fig. 6A further discloses wherein the processor (552 in Fig. 24) is further configured to determine a block address (Index location in step 106) for the compressed data block (164) based on determining an offset (Key Map in  Fig. 11) for the compressed data block (Compress Key Entry 1 and Key Entry 2 in Fig. 13) in the output buffer (280 in Fig. 13), and estimating a length (length of 284 in Fig. 13) of the compressed data block (compressed Key Entry 1 and Key Entry 2 in Fig. 13) in the output buffer (280 in Fig. 13).  
Regarding claim 10. The device according to claim 9, Fig. 6A further discloses wherein the block address (index location in step 106) of a compressed data block (Compressed Key Entry 1 and Key Entry 2) having a size (size of 284) less than the grain unit (size of 280) corresponds to an index (step 201 in Fig. 6A) of the grain unit (280 in Fig. 4).  
Regarding claim 11. The device according to claim 1, Fig. 6A further discloses wherein the processor (522 in Fig. 4) is further configured to determine a block address (index location in Step 106)  for the uncompressed data block (Key Entry 3 and Key Entry 4 in Fig. 13)  based on determining an offset (Fig. 11) for the uncompressed data block (Key Entry 3 and Key Entry 4 in Fig. 13)  in the output buffer (280 in Fig. 13), and estimating a length (length of 296 and 284 in Fig. 13) of the uncompressed data block  (Key Entry 3 and Key Entry 4 in Fig. 13) in output buffer (280 in Fig. 13).  
Regarding claim 12. The device according to claim 1, Fig. 13 further discloses wherein the processor (552 in Fig. 24) is further configured to generate a block leading header (282)  for each 
Regarding claim 13. The device according to claim 1, Fig. 12 and Fig. 13 further discloses the processor (522 in Fig. 24) is further configured to generate a block trailing (trailing block of 292) header (header with” Keymap” 350, 250) for each compressed data block (compressed Key Entry 1, Key Entry 2), being representative of an offset (Key map; see paragraph 0043 discloses “The keymap 58 contains offsets to the key entries in the data area”) of the 31Docket No. HW750222 last byte (last byte of Keymap 292) of the compressed data block (283) from the beginning of the last grain unit (Compressed Key Entry 2 ) of the compressed data block (283).  
Regarding claim 14. The device according to claim 3, Fig. 24 further discloses the processor (522) is further configured to write the compressed data blocks (compressed Key Entry 1 and Key Entry 2 in Fig. 13) and the uncompressed data (Key Entry 3 and Key Entry 4 in Fig. 13) blocks on the memory storage (530).  
Regarding claim 15. The device according to claim 14, Fig. 13 further discloses wherein the compressed data blocks (compressed Key Entry 1 and Key Entry 2) and the uncompressed data blocks (Key Entry 3 and Key Entry 4) are written on the memory storage (530 in Fig. 24) based on their corresponding compaction on the output buffer (280 in Fig. 4).  
Regarding claim 16. The device according to claim 3, Fig. 24 further discloses the processor (522) is further configure to read (paragraph 0173 ; see Fig. 19 for decompression) from the memory storage (530) the compressed data blocks (Compressed Key Entry 1 and Key Entry 2 in Fig. 13) and the uncompressed data blocks (Key Entry 3 and Key Entry 4 in Fig. 13).  
Regarding claim 17. The device according to claim 16, Fig. 24 further discloses wherein the processor (522) is further configured to read the compressed data blocks (Compressed Key Entry 1 Key Entry 2  in fig. 13) and the uncompressed data blocks (Key Entry 1 and Key Entry 2 in Fig/ 13) based on 
Regarding claim 18. The device according to claim 3, Fig. 24 further disclose wherein the memory storage (530) is based on a volatile memory storage (paragraph 0060) or a non-volatile memory storage.  
Regarding claim 19. Figs. 12 and 13 discloses a method for compacting (Fig. 13) compressed (compressed Key Entry 1 and Key Entry 2) and uncompressed data blocks (Key Entry  3 and Key Entry 4)  into an output buffer (280), the method comprising: obtaining, by a processor (522 in Fig. 24) of a device (Fig. 24), a set of input data blocks (230) comprising at least one of a compressed data block (Key Entry 1, Key Entry 2) and an uncompressed data block (Key Entry 3 and Key Entry 4); compacting (compact by Fig. 13), the processor (522 in Fig. 24) of a device (Fig. 24), the compressed data blocks  (284) into the output buffer (280), starting from a first predefined region (region of 282) in the output buffer (280), such that the compressed data blocks (284) are sequentially compacted (Sequence compact of compressed Key Entry 1 and Key Entry 2 of 284) ; and compacting (compact of Key Entry 3 and Key Entry 4 in Fig. 13), the processor(522 in Fig. 24)  of a device (Fig. 24), the uncompressed data blocks (Key Entry 3 and Key Entry 4 in Fig. 13) into the output buffer (280), starting from a second predefined region (region of 286 and 288) in the output buffer (280), such that the uncompressed data blocks (Key entry 3 and Key Entry 4 in Fig. 13) are sequentially compacted (Sequence Compact of Key entry 3 and Key Entry 4).
Regarding claim 20. The method according to claim 19, further comprising: 32Docket No. HW750222 determine an upper limit in bytes (1010 bytes of 164) for a compressed data block (164) to be compacted into the output buffer (Fig. 9), based on the output buffer size (size of Fig. 13), the size of the compressed data block 

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/08/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845